                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MAURICE DWAN SMITH,                           )       CASE NO. 4:19 CV 60
                                              )
               Plaintiff,                     )       JUDGE JOHN R. ADAMS
                                              )
         v.                                   )
                                              )       MEMORANDUM OF OPINION
CORE CIVIC AMERICA, et al.,                   )       AND ORDER
                                              )
                                              )
               Defendants.                    )


       Pro se Plaintiff Maurice Dwan Smith, a federal prisoner incarcerated at FCI Gilmer in West

Virginia, has filed this civil rights action pursuant to Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens”) against Core Civic of America

(CCA), a private company that owns and manages private prisons and detention centers, and

Physician “Saferra.” (Doc. No. 1.) His Complaint alleges “neglect of proper medical treatment”

while he was previously detained in “CCA-Youngstown.” (Id. at 7, 9.)

       The Plaintiff alleges that while he was detained in CCA-Youngstown, he experienced

extreme pain in his left leg, but his repeated requests for medical attention were denied. He alleges

his condition became so bad that he developed “mercer,”1 required surgery, and as a result, he now

has “limited mobility” in his ankle and can no longer exercise, lift heavy objects, or walk properly.



  1
   The Plaintiff is apparently referring to the methicillin-resistant staphylococcus infection known
as “MRSA.”
(Id. at 9.) He seeks $510,000 in monetary compensation, and that CCA be required to pay the

medical expenses he has incurred and will incur in the future “for pain caused by muchly needed

surgery that needed to not happen least for . . . negligence.” (Id.)

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365

(1982); Haines v. Kerner, 404 U.S. 519, 520 (1972), federal district courts are required to screen

all in forma pauperis complaints filed in federal court, and to dismiss before service any such action

that the Court determines is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B). Additionally, federal courts are authorized “at any time, [to] sua sponte dismiss

a complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules

of Civil Procedure when the allegations of a complaint are totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183

F.3d 477, 479 (6th Cir. 1999).

       Upon review, the Court finds that the Plaintiff’s Complaint must dismissed pursuant to

§ 1915(e)(2)(B) and Apple v. Glenn. Bivens created a limited private right of action for damages

against individual federal government officials alleged to have violated a citizen’s constitutional

rights. But the Supreme Court expressly held in Correctional Services Corp. v. Malesko, 534 U.S.

61, 70–74 (2001), that a private corporation that operates a federal prison – such as CCA – cannot

be sued for damages under Bivens. The Supreme Court reasoned that the purpose of Bivens was to

deter individual federal officers, and not agencies, from committing constitutional violations.

Accordingly, pursuant to Malesko, the Plaintiff has alleged no cognizable Bivens claim against

CCA.


                                                  2
       Nor does the Plaintiff have any viable Bivens claim against the individual physician named

in his Complaint. In Minneci v. Pollard, 565 U.S. 118, 131 (2012), the Supreme Court held:

“[W]here . . . a federal prisoner seeks damages from privately employed personnel working at a

privately operated federal prison, where the conduct allegedly amounts to a violation of the Eighth

Amendment, and where that conduct is of a kind that typically falls within the scope of traditional

state tort law (such as the conduct involving improper medical care at issue here), the prisoner must

seek a remedy under state tort law” and may not pursue relief under Bivens.

       Minneci thus bars any federal constitutional claim the Plaintiff seeks to assert for improper

medial care against an individual employee of a private prison because state tort law provides a

remedy for medical negligence. See id.

                                             Conclusion

       Accordingly, for the reasons stated above, the Plaintiff’s Complaint is dismissed pursuant

to28 U.S.C. § 1915(e)(2)(B) and Apple v. Glenn. The Plaintiff’s Motion for U.S. Marshal to Effect

Service (Doc. No. 10) is denied.

       This dismissal is without prejudice to any state-law tort claim the Plaintiff may assert on the

alleged facts, and the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this

decision could not be taken in good faith.

       IT IS SO ORDERED.



Date: May 13, 2019                              /s/ John R. Adams
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE




                                                 3
